t c memo united_states tax_court michelle s torrisi petitioner v commissioner of internal revenue respondent docket no filed date sara g neill and david v capes for petitioner steven w labounty for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6015 petitioner seeks review of respondent’s determination to deny relief from joint_and_several_liability for unpaid federal income taxes for under sec_6015 petitioner timely petitioned thi sec_1unless otherwise indicated all section references are to the internal_revenue_code for the relevant periods and all rule continued court the sole issue for decision is whether petitioner is entitled to relief under sec_6015 findings_of_fact some of the facts have been stipulated the stipulations of facts are incorporated herein by this reference petitioner resided in missouri when she filed her petition i petitioner’s family life petitioner is a high school graduate who took some college courses but did not graduate from college in petitioner married mark anthony torrisi mr torrisi mr torrisi adopted petitioner’s daughter ht and petitioner and mr torrisi had another daughter st in the early years of marriage petitioner did not work outside the home but later she worked part time from the 1990s mr torrisi and petitioner resided pincite briarwyck drive creve coeur missouri briarwyck address or briarwyck home in mr torrisi began to sell insurance policies for state farm mr torrisi became interested in selling insurance policies through petitioner’s father who was a state farm agent around the mid-1990s petitioner’s father transferred part of hi sec_1 continued references are to the tax_court rules_of_practice and procedure 2the parties stipulated that petitioner and mr torrisi resided pincite briarwyck drive creve coeur missouri the record also reflects the address a sec_432 briarwyck ballwin missouri state farm business to mr torrisi on a date that does not appear in the record petitioner’s father retired and his clients’ policies were gradually transferred to mr torrisi who had moved into petitioner’s father’s office around the mid-1990s petitioner noticed a change in mr torrisi’s behavior mr torrisi became easily agitated petitioner described mr torrisi as controlling manipulative and verbally and physically abusive he screamed at petitioner grabbed her and scared her on one occasion mr torrisi threw her out a door about the same time that mr torrisi’s behavior changed petitioner discovered that ht who was or at the time was using illegal drugs ht’s illegal drug use later developed into a more serious addiction in petitioner began to suffer from depression and anxiety from the end of through petitioner saw a psychiatrist and a counselor at some point before date she also started seeing dr lipshitz a psychologist around or petitioner started taking the antidepressant wellbutrin in petitioner moved out of the briarwyck home and started renting an apartment because she couldn’t stay in the briarwyck home any longer st moved with petitioner petitioner never returned to the marital home which mr torrisi continued to occupy after the separation mr torrisi provided petitioner and st with financial support of dollar_figure to dollar_figure per month and petitioner and mr torrisi maintained separate bank accounts petitioner had no access to mr torrisi’s accounts despite these developments during the period petitioner worked in mr torrisi’s office between and hours weekly she answered phone calls answered clients’ questions and took claims however petitioner had no authority to make decisions mr torrisi maintained a business checking account but petitioner had no access to the account bank statements or business ledgers nor did she know about gross_receipts of mr torrisi’s insurance_business mr torrisi paid petitioner a salary from which he withheld federal_income_tax and he issued her forms w-2 wage and tax statement from through date petitioner regularly assisted mr torrisi in paying bills although mr torrisi paid some bills himself when they paid bills together mr torrisi handed petitioner a blank check and told her to whom she had to write it and in what amount petitioner filled in the check as instructed and handed it back to him mr torrisi then posted the payment to a ledger which petitioner could not access in date mr torrisi found out he had a brain abscess and he had it removed during his recovery from the brain surgery mr torrisi did not work for approximately or months he asked petitioner to work in the office during his absence petitioner spent more time in the office than usual working up to hours weekly because mr torrisi also had two secretaries who were licensed to sell insurance and had been in the insurance industry for a long time the office functioned well in his absence besides working for mr torrisi part time at various times during the years at issue petitioner worked part time in a sales position and as a florist the sales and florist jobs paid minimum wage and the employers issued petitioner forms w-2 in in addition to working for mr torrisi and at the florist’s shop petitioner also worked for may department stores co selling cosmetics in petitioner’s only employment was with may department stores co in date mr torrisi started to experience seizures however as long as he took his medication the doctors were generally able to control the seizures nevertheless mr torrisi was taken to the hospital several times for to days each time state farm required mr torrisi to undergo a series of tests to determine the extent of his inability to continue his work state farm offered him disability retirement but he refused it during the summer of state farm again required mr torrisi to undergo testing and thereafter required him to retire on disability because of his inability to recall items and his short-term memory loss on date mr torrisi retired on a date that does not appear in the record mr torrisi received termination pay3 from state farm petitioner’s depression and anxiety persisted in petitioner started seeing dr rolando larice dr larice a psychiatrist petitioner continued to see dr larice and was still taking medications for depression and anxiety as of the date of trial on a date in that does not appear in the record but which we infer was sometime after date mr torrisi approached petitioner about signing a home equity loan at this time petitioner first learned that she and mr torrisi still owed taxes for mr torrisi had all the paperwork prepared 3termination pay is the payment from state farm to buy back mr torrisi’s business 4petitioner and mr torrisi reported a state farm disability payment of dollar_figure on their joint_return for the record does not disclose whether the disability payment reported on the return was a part of or all of the termination pay mentioned above and asked petitioner to sign the papers which she did mr torrisi told petitioner that the loan proceeds would be sufficient to pay their bills on date mr torrisi died petitioner was the beneficiary of mr torrisi’s life_insurance and in she received dollar_figure in proceeds ii procedural history after their separation mr torrisi insisted that he and petitioner file joint federal_income_tax returns which were prepared by a paid return preparer petitioner did not gather the information for the return preparer she did not recall ever reviewing the returns before signing them mr torrisi usually just told petitioner to sign the returns petitioner and mr torrisi requested an extension of time to file their return and made a dollar_figure payment with the request they filed the return untimely in date petitioner signed the return but did not date it the return showed a balance due of dollar_figure and petitioner knew about it a payment voucher was attached to the return mr torrisi told petitioner to write a check to the internal_revenue_service irs for dollar_figure and she did so on date 5the record does not contain any documentation with respect to the home equity loan including any documentation that the loan actually closed on date petitioner and mr torrisi untimely filed their joint return which petitioner signed the return showed a balance due of dollar_figure which mr torrisi and petitioner did not pay when they filed the return on date mr torrisi and petitioner timely filed their return pursuant to an extension on the return they reported a balance due of dollar_figure but they did not pay the balance when they filed the return petitioner signed the return but did not date it on date mr torrisi and petitioner signed a form_656 offer_in_compromise with respect to their federal_income_tax liabilities in item of the form_656 they checked doubt as to collectibility as the ground for the offer- in-compromise and offered to pay dollar_figure in item explanation of circumstances they explained the circumstances of ht’s drug treatment and family counseling which were not covered by insurance they also described mr torrisi’s seizures with a number of trips to the emergency room as a result of the seizures sic state farm asked that taxpayer undergo a series of tests to determine the extent of if any his inability to continue his profession it was recommended that he take disability which he refused during the summer of state farm again tested taxpayer and this time required him to retire on disability due to his lack of being able to recall items short term memory loss retired on on or around date mr torrisi and petitioner retained michael st john mr st john to represent them with respect to the federal_income_tax liabilities on or around date petitioner signed but did not date the return which showed a balance due of dollar_figure when she signed the return she knew there was a balance due for the prior years however mr torrisi assured her he had adequate income and that the federal_income_tax liabilities would be paid the unpaid federal_income_tax liabilities for the years at issue are as follows year amount penaltie sec_1 interest1 dollar_figure to be determined to be determined dollar_figure to be determined to be determined dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the parties stipulated that interest and penalties for and could not be computed at the time of the stipulation because of respondent’s inadvertent failure to place a freeze code on those years upon the expiration of the period of limitation on collection petitioner’s filing of the request for sec_6015 relief tolled the period of limitation see sec_6015 on date petitioner filed her separate return reporting an overpayment on the return she used the briarwyck address as her home address on date respondent issued two letter sec_1058 notice_of_intent_to_levy and notice of your right to a hearing notices of intent to levy one to mr torrisi and one to petitioner the notices of intent to levy pertained to the federal_income_tax liabilities respondent mailed both notices of intent to levy to the briarwyck address in separate envelopes by certified mail on date someone signed for one of the notices of intent to levy and the u s postal service usps returned the other notice_of_intent_to_levy to respondent the transcripts of petitioner’s tax accounts for show that one notice_of_intent_to_levy was delivered and the other one was returned refused or unclaimed those transcripts do not explain which of the two notices was returned respondent’s revenue_officer assigned to the case did not attempt to redeliver 6petitioner attempted to file her return electronically using the name of michelle s torrisi the return was rejected for processing because the social_security_number on the return did not match respondent’s records petitioner then filed her return using the name of michelle s johnson and that return was accepted for processing 7for a husband and wife the commissioner mails a letter notice_of_intent_to_levy and notice of your right to a hearing and the enclosures to each spouse in a separate envelope 8because of the passage of time respondent’s electronic case records and paper files are no longer available the notice_of_intent_to_levy that the usps had returned to respondent petitioner’s position is that she did not receive a notice_of_intent_to_levy dated date petitioner and mr torrisi timely filed their joint returns pursuant to extensions petitioner timely filed her returndollar_figure petitioner filed her individual return late although the tax_liability shown thereon was timely paid petitioner timely filed her return pursuant to an extension on date respondent sent a notice_of_federal_tax_lien nftl with respect to and addressed to mr torrisi and petitioner on date respondent mailed a letter notice_of_intent_to_levy and notice of your right to a hearing with respect to mr torrisi’ sec_2001 federal_income_tax liability the notice_of_intent_to_levy dated date was addressed to mark a torrisi decd michelle torrisi on date respondent mailed an nftl with respect to and respondent addressed it to mr torrisi and petitioner on date respondent mailed a form_8519 taxpayer’s copy of notice_of_levy with respect to it was addressed to mark a decd michelle torrisi 9the account transcripts in the record show zero balances for each of these years 10petitioner marked the return as joint stating that mr torrisi was deceased on or about date petitioner filed a form_8857 request for innocent spouse relief with respect to on date respondent issued a preliminary determination denying petitioner’s request for relief under sec_6015 on date petitioner completed and signed a form statement of disagreement on date the appeals_office issued a final appeals determination final_determination respondent denied petitioner’s request for relief under sec_6015 c and f on the ground that petitioner did not file her request within years from the date respondent initiated collection activity against her iii petitioner’s financial circumstances as of the trial date after receiving life_insurance_policy proceeds of dollar_figure as a result of mr torrisi’s death petitioner spent approximately dollar_figure to repair the briarwyck home because it was in poor shape and needed considerable work before it could be sold in addition petitioner made monthly mortgage payments of dollar_figure on the briarwyck home and paid utility bills at the end of petitioner sold the briarwyck home at a profit of dollar_figure petitioner deposited the money in an account with mr st john for use in paying the irs petitioner also paid dollar_figure of st’s college tuition and room and board petitioner did not make a lump-sum payment to the irs using the life_insurance_proceeds since petitioner’s expenses have exceeded her income and petitioner has used the remaining life_insurance_proceeds for her and ht’s living expensesdollar_figure petitioner does not own a home she owns two vehicles with no loan with respect to either vehicle with the combined value between dollar_figure and dollar_figure ht who at the time of trial wa sec_30 years old lives with petitioner and petitioner continues to support her petitioner has paid all of ht’s expenses including expenses for methadone treatment food clothes and medical and dental care ht has seizures and needs psychiatric treatment after she had seizures at her last place of work ht’s former employer told her they would not rehire her for liability reasons petitioner invested the remaining life_insurance_proceeds and lost approximately dollar_figure in investment value because of the market decline as of the date of trial petitioner had investments valued at approximately dollar_figure that were acquired with the insurance proceeds as of the time of trial petitioner had been employed by nordstrom for months selling cosmetics she is paid dollar_figure per hour receives no benefits and work sec_33 or more hours per week 11legal expenses constituted a large portion of petitioner’s expenses they totaled dollar_figure in and at least dollar_figure in 12as of the time of trial ht no longer received methadone treatment income from the investments and the investment principal supplement the wages she receives at nordstrom iv notice_2011_70 2011_32_irb_135 as discussed above respondent denied petitioner’s request for sec_6015 relief as untimely because she filed it on date which was more than years after date when respondent mailed the notices of intent to levy respondent relied on sec_1_6015-5 income_tax regs which required a requesting spouse to file a request for relief no later than years from the date of the first collection activity after the parties filed posttrial briefs the irs issued notice_2011_70 2011_32_irb_135 notice expanding the period within which individuals may request equitable relief from joint_and_several_liability under sec_6015 according to the notice the irs will consider requests for equitable relief under sec_6015 if the period of limitation on collection_of_taxes under sec_6502 remains open for the years at issuedollar_figure in the notice the irs states that the department of treasury and 13subject to a number of exceptions see eg sec_6501 e sec_6501 provides that the amount of any_tax shall be assessed within years after the return was filed once the irs makes a timely assessment sec_6502 restricts the time for collection by levy or by a judicial proceeding the levy must be made or the judicial proceeding must be commenced within years after the assessment or before the expiration of any period for collection agreed to in writing by the parties in limited circumstances the irs can obtain an extension of the period for collection see sec_6502 the irs concluded that the regulations under sec_6015 should be revised and that requesting spouses would no longer be required to submit a request under sec_6015 within years of the first collection activity the notice provides for transitional rules stating in relevant part in any case in litigation in which the irs denied a request for equitable relief under sec_6015 as untimely the irs or the united_states will take appropriate action in the case as to the timeliness issue consistent with the position announced in this notice the notice is effective on date after the irs issued the notice the parties filed with the court a supplemental stipulation of facts the parties stipulated that respondent received petitioner’s form_8857 before the expiration of the period of limitation on collection_of_taxes under sec_6502 on the basis of the guidelines in the notice the parties now agree that petitioner’s request for equitable relief from joint_and_several_liability under sec_6015 was timely i sec_6015 opinion in general married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the return sec_6013 sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that an eligible spouse may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 dealing with relief from joint_and_several_liability for taxpayers who are no longer married or who are legally_separated or no longer living together if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 under sec_6015 the secretary14 has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid liability or to one who has a deficiency or any portion see also sec_1_6015-4 income_tax regs the parties agree that petitioner is not entitled to relief under sec_6015 or c petitioner contends she is entitled to relief from joint_and_several_liability under sec_6015 ii jurisdiction the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by 14the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 congress see sec_7442 we have jurisdiction to determine whether petitioner qualifies for sec_6015 relief see sec_6015 see also 131_tc_191 iii the standard and scope of review in 132_tc_203 we held that in determining whether the taxpayer is entitled to equitable relief under sec_6015 we apply a de novo standard of review and a de novo scope of reviewdollar_figure petitioner bears the burden of proving that she is entitled to relief under sec_6015 see porter v commissioner supra pincite see also rule a iv the effect of the notice as discussed supra pp in the final_determination respondent denied petitioner’s request on the ground of untimeliness before the issuance of the notice the parties disagreed whether the date notice_of_intent_to_levy triggered the 2-year period for filing a request for relief from joint_and_several_liability because petitioner’s position was that she never received it in addition petitioner contended that if the 2-year period had started to run sec_1 b income_tax regs which establishes the 2-year deadline 15on brief respondent disagrees with 132_tc_203 and contends that the proper standard of review is abuse_of_discretion we decline to revisit porter was an invalid construction of section dollar_figure in the light of the notice the parties stipulated that petitioner’s request for relief was timely although respondent denied petitioner’s request for sec_6015 relief solely on the ground of untimeliness neither party argues that the stipulation that petitioner’s request for relief under sec_6015 was timely entitles petitioner to a decision in her favor rather the parties appear to recognize that we must still decide whether petitioner is entitled to sec_6015 relief we agree despite respondent’s concession of the timeliness issue the parties’ dispute is far from being resolved the workpaper prepared by an irs employee dated date contained in the record shows that respondent reviewed petitioner’s request using the factors set out in revproc_2003_61 2003_2_cb_296 and concluded without stating so in the final notice that she was not entitled to relief from joint_and_several_liability under sec_6015 16in 132_tc_131 revd 607_f3d_479 7th cir we held that the 2-year deadline imposed by sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 see pullins v commissioner t c ___ ___ slip op pincite 135_tc_374 on appeal 6th cir date 132_tc_196 revd on other grounds 631_f3d_115 3d cir the u s courts of appeals for the seventh and third circuits have reversed lantz and mannella see 631_f3d_115 3d cir 607_f3d_479 7th cir the u s court_of_appeals for the fourth circuit also upheld the validity of sec_1_6015-5 income_tax regs see 642_f3d_459 4th cir at trial and on brief the parties addressed the merits of petitioner’s request citing evidence related to petitioner’s knowledge of the unpaid federal_income_tax liabilities economic hardship mental and physical health and spousal abuse in addition the parties stipulated that respondent does not waive or confess error with respect to any other grounds for the denial of petitioner’s request for equitable relief under sec_6015 for underpayments of her income taxes for and sec_6015 provides that in the case of an individual who requests equitable relief under sec_6015 in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual relying on sec_6015 and in particular the word determine contained therein we held in porter v commissioner supra pincite that in determining whether the taxpayer is entitled to equitable relief under sec_6015 we apply a de novo standard of review and a de novo scope of review a de novo standard of review means that the reviewing court must make an ‘independent determination of the issues ’ childress davis federal standards of review sec_15 pincite to 4th ed quoting 386_us_361 accordingly we shall consider petitioner’s request for relief under sec_6015 on the merits v revproc_2003_61 the commissioner analyzes requests for sec_6015 relief filed on or after date using procedures set forth in revproc_2003_61 supra see porter v commissioner supra pincite we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to relief id we determine whether requirements set forth in revproc_2003_ supra were satisfied in deciding whether a taxpayer qualifies for sec_6015 relief see eg pugsley v commissioner tcmemo_2010_255 o’meara v commissioner tcmemo_2009_71 a revproc_2003_61 sec_4 the threshold requirements the commissioner generally will not grant relief unless the taxpayer meets seven threshold requirements revproc_2003_61 sec_4 c b pincite the seven threshold requirements are the requesting spouse filed a joint_return for the taxable_year or years for which relief is sought the requesting spouse does not qualify for relief under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the requesting spouse no assets were transferred between the spouses filing the joint returns as part of a fraudulent scheme by such spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file the returns with fraudulent intent and the liability from which relief is sought is attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 before the issuance of the notice the parties stipulated and respondent conceded on brief that petitioner satisfied all of the threshold conditions except for the timeliness of her request which was the third condition of revproc_2003_61 sec_4 respondent now stipulates he no longer contests the timeliness of petitioner’s request and consequently petitioner satisfied all threshold requirements for relief under sec_6015 we therefore consider whether petitioner is entitled to sec_6015 relief under rev_proc sec dollar_figure and b revproc_2003_61 sec_4 the safe_harbor requirements if a requesting spouse fulfills the threshold requirements of revproc_2003_61 sec_4 the commissioner ordinarily will grant relief from joint_and_several_liability with respect to underpayments on a joint federal_income_tax return provided the following additional requirements are met on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and the requesting spouse will suffer economic hardship if the commissioner does not grant relief revproc_2003_61 sec_4 c b pincite respondent contends that petitioner has not established that the second and third safe_harbor requirements are met taxable years a the knowledge or reason to know requirement respondent contends that petitioner has not established that she had no knowledge or reason to know on the dates she signed the returns that the underpayments reported on those returns would not be paid as stated above revproc_2003_61 sec_4 b provides that ordinarily the commissioner will grant equitable relief under sec_6015 with respect to underpayments on joint returns if on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported income_tax_liability petitioner and mr torrisi filed their return more than year late and their return months late mr torrisi asked petitioner to write a check payable to the irs for dollar_figure although the return showed tax due of dollar_figure petitioner testified that when she signed the return she did not know that she and mr torrisi still had a federal_income_tax liability for because mr torrisi and petitioner filed the and returns late petitioner should have questioned whether mr torrisi would enclose payments with the returns this is particularly true with respect to the federal_income_tax liability because mr torrisi told petitioner to write a check in an amount different from the amount shown on the return as tax due however petitioner credibly testified that she did not assist mr torrisi in paying all bills and the record establishes that mr torrisi’s business was still generating substantial income at this time we find it was reasonable for her to believe that mr torrisi would pay the remaining amounts due for tax years and respondent contends that petitioner knew that mr torrisi could not pay the taxes because of his medical_condition and its effect on his business the record is somewhat contradictory as to the effect of mr torrisi’s illness on the business for example petitioner attached to her request for sec_6015 relief a document dated date prepared by mr torrisi mr torrisi wrote that medication for controlling seizures left him unable to concentrate and that his ability to perform as a productive agent continued to diminish petitioner credibly testified however when mr torrisi was recovering from his surgery in the business functioned as usual petitioner also credibly testified that during high school she worked with her father answering phones and filing paperwork and that before marrying mr torrisi she worked at her father’s agency full time she observed then that her father’s insurance_business earned profit through commissions on insurance policies and once a policy was sold it was easily renewed we find credible petitioner’s testimony that in date when she signed the return she believed the insurance_business would continue to do well because her father’s customers continued to transfer to mr torrisi this finding is further supported by the fact that the business’ gross_receipts did not disappear despite mr torrisi’s surgery and seizures albeit gross_profits gradually declineddollar_figure we also conclude that when petitioner signed the return on date she had no reason to know that mr torrisi would not pay the federal_income_tax liability until his 17gross receipts of the insurance_business were as follows year gross_receipts dollar_figure big_number big_number big_number mr torrisi retired on date retirement on date mr torrisi continued to run the insurance_business and to have the stream of income from the business petitioner did not know then that the federal_income_tax liabilities for and remained unpaid she found out that the federal_income_tax liabilities remained unpaid when mr torrisi asked her to sign the paperwork for the home equity loan which occurred sometime toward the end of dollar_figure accordingly we conclude that when petitioner signed the returns she had no knowledge or reason to know that mr torrisi would not pay the federal_income_tax liabilities b economic hardship the parties disagree whether petitioner would suffer economic hardship if she were not granted relief generally in determining whether a requesting spouse will suffer economic hardship if the commissioner denies his or her request for sec_6015 relief revproc_2003_61 sec_4 directs the commissioner to base his decision on rules similar to those found in sec_301_6343-1 proced admin regs sec_301_6343-1 proced admin regs provides that an economic hardship exists if an individual is unable to pay reasonable basic living_expenses in determining a reasonable amount for basic living_expenses the commissioner shall consider 18we infer from the record that petitioner and mr torrisi applied for the home equity loan sometime after date most likely to fund the offer-in-compromise dated date information provided by the taxpayer including the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else the amount reasonably necessary for food clothing housing utilities medical_expenses transportation child_support and other necessities the cost of living in the geographical area in which the taxpayer lives the amount of property available to pay the taxpayer’s expenses any extraordinary expenses including educational expenses and any other factor that the taxpayer brings to the commissioner’s attention that bears on economic hardship sec_301_6343-1 proced admin regs the determination of a reasonable amount of basic living_expenses will vary according to the unique circumstances of the individual taxpayer sec_301 b i proced admin regs petitioner contends her expenses in through july were as follows expense amount rent dollar_figure water electricity big_number trash cell phone big_number home phone with internet rental and life_insurance big_number groceries big_number personal hygiene items gas big_number car maintenance and licenses auto insurance including st big_number personal_property_tax auto medical insurance big_number medical deductible big_number carpal tunnel surgery1 big_number prescriptions therapist copay amount sec_140 unreimbursed employee expense sec_2 legal fees big_number ht--food big_number total big_number 1petitioner testified this surgery was not covered by insurance and she will have to undergo similar surgery on her other hand 2this item consists of cosmetics and supplies petitioner testified she must have a nice presentation at work including really good costly shoes haircuts and manicures according to petitioner her wages for the same period were dollar_figure she does not own a home and has two cars with a total value between dollar_figure and dollar_figure however in petitioner received dollar_figure in proceeds from mr torrisi’s life_insurance of which she claims to have dollar_figure left to explain the decline in assets petitioner contends that she lost dollar_figure of investments because of the market decline paid dollar_figure for st’s college tuition spent dollar_figure to repair the briarwyck home in and used the life_insurance_proceeds to supplement her wages to meet her living expensesdollar_figure some of the expenses petitioner paid in however can hardly be classified as basic such as a dollar_figure monthly t-mobile cell phone plan a dollar_figure healing vacation with her children bulldozer rental to remove trees on her mother’s land in and ht’s legal fees of dollar_figure and petitioner’s legal fees which as of the date of trial totaled dollar_figure in any case the remaining dollar_figure of the life_insurance_proceeds can be included in determining whether petitioner would be able to pay her basic living_expenses see eg butner v commissioner tcmemo_2007_136 even if we ignore those expenses that cannot be characterized as reasonable or necessary petitioner established that she would suffer economic hardship if she were required to pay the federal_income_tax liabilities we recognize petitioner’s special circumstances and the necessity to support ht and also the fact that because of petitioner’s professional 19petitioner explains that she used the life_insurance_proceeds for her living_expenses because her expenses since mr torrisi’s death have always exceeded her income income dollar_figure dollar_figure dollar_figure dollar_figure expenses big_number big_number dollar_figure big_number difference big_number big_number big_number big_number income and expenses for are presented through july background her earning potential is unlikely to improve in the short term we also recognize that petitioner’s reasonable expenses even if substantially reduced will likely continue to exceed her income if she were required to pay the federal_income_tax liabilities even without taking into account interest and penalties for and her remaining assets would be depleted substantially petitioner submitted sufficient evidence to convince us that requiring her to pay the federal_income_tax liabilities would put her in severe financial hardship accordingly we conclude that petitioner satisfies the safe_harbor requirements of revproc_2003_61 sec_4 with respect to the federal_income_tax liabilities and therefore is entitled to sec_6015 relief with respect to those years taxable_year the knowledge or reason to know requirement with respect to petitioner had reason to know when she signed the return that mr torrisi would not pay the tax_liability mr torrisi retired as of date and no longer had a steady income petitioner had relied previously on his assurances that the liabilities would be paid but she learned that she and mr torrisi still had federal_income_tax liabilities for when they applied for a home equity loan at the end of in addition on date mr torrisi and petitioner submitted an offer-in-compromise to the irs at least as of the date offer-in-compromise petitioner knew mr torrisi could not pay the outstanding federal_income_tax liabilities for out of their assets and income when she signed the return on date she knew there was a balance due for prior years petitioner’s reliance on mr torrisi’s assurances that the federal_income_tax liability would be paid was not reasonable petitioner claims that she understood that mr torrisi would use the proceeds of the home equity loan to pay the outstanding federal_income_tax liabilities and that the home equity loan supports the reasonableness of her belief that the taxes would be paid we disagree with petitioner’s interpretation petitioner did not introduce any evidence regarding the amount of the home equity loan absent proof that the amount of the home equity loan was sufficient to pay all of the federal_income_tax liabilities petitioner’s argument about the reasonableness of her belief is not convincing once petitioner found out that mr torrisi had failed to pay taxes for the prior years from his business income or from the payment made to him upon his retirement her reliance on his subsequent assurances that the federal_income_tax liability would be paid became unreasonable we conclude that petitioner had reason to know that the underpayment reported on the federal_income_tax return would not be paid petitioner points out that she was under psychiatric treatment for depression and was taking medications for depression and anxiety no credible_evidence in the record however supports a finding that depression and anxiety affected her understanding of her federal_income_tax obligations or her ability to comply with them we reject petitioner’s argument that her depression and anxiety affected her belief as to whether mr torrisi would pay the taxes due accordingly petitioner does not satisfy the safe_harbor requirements of revproc_2003_ sec dollar_figure with respect to c revproc_2003_61 sec_4 factors for determining whether to grant equitable relief if a requesting spouse satisfies the threshold requirements of revproc_2003_61 sec_4 but fails to satisfy one or more of the safe_harbor requirements of revproc_2003_61 sec_4 the commissioner may still grant relief under sec_6015 on the basis of the facts_and_circumstances_test the following list of factors is not exclusive and no single factor is determinative a factors that may be relevant to whether the service will grant equitable relief include but are not limited to the following i marital status whether the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse ii economic hardship whether the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if the service does not grant relief from the income_tax_liability iii knowledge or reason to know a underpayment cases in the case of an income_tax_liability that was properly reported but not paid whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability iv nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement v significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency see sec_1_6015-2 vi compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates revproc_2003_61 sec_4 a c b pincite b factors that if present in a case will weigh in favor of equitable relief but will not weigh against equitable relief if not present in a case include but are not limited to the following i abuse whether the nonrequesting spouse abused the requesting spouse the presence of abuse is a factor favoring relief a history of abuse by the nonrequesting spouse may mitigate a requesting spouse’s knowledge or reason to know ii mental or physical health whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief the service will consider the nature extent and duration of illness when weighing this factor revproc_2003_61 sec_4 b c b pincite we now consider each of these factors as they apply to the liability marital status mr torrisi was deceased at the time petitioner sought sec_6015 relief and being a widow is tantamount to her being separated or divorced rosenthal v commissioner tcmemo_2004_89 this factor weighs in favor of relief economic hardship with respect to the liability petitioner failed to prove that she would suffer economic hardship if she were to pay the liabilities the liability including interest and penalty is dollar_figure as of the date of trial petitioner had dollar_figure of the life_insurance_proceeds remaining the payment of the tax_liability even if we were to take into account petitioner’s future low earning potential would not deplete all of her assets we conclude that petitioner has failed to prove that she would experience economic hardship if she were required to pay the federal_income_tax liability knowledge or reason to know for the reasons discussed supra pp we believe petitioner had reason to know that mr torrisi would not pay the income_tax_liability for this factor weighs against relief for nonrequesting spouse’s legal_obligation this factor concerns obligations arising pursuant to a divorce decree or agreement mr torrisi and petitioner separated but remained married accordingly this factor is inapplicable significant benefit the parties stipulated that petitioner did not receive significant benefit beyond normal support from the unpaid tax_liabilities this factor weighs in favor of relief compliance with income_tax laws petitioner and mr torrisi timely filed their returns pursuant to extensions and payments for and were timely petitioner filed her return late although no taxes were due petitioner filed her return timely pursuant to an extension this factor is neutral abuse abuse is a factor that if present will weigh in favor of relief but will not weigh against relief if not present see revproc_2003_61 sec_4 b we consider whether the nonrequesting spouse abused the requesting spouse id petitioner testified that mr torrisi became controlling manipulative and verbally and physically abusive he screamed at petitioner grabbed her and scared her on one occasion mr torrisi threw her out a door dr larice testified that petitioner had been depressed at least since between and the date of trial petitioner saw doctors a counselor a psychologist and psychiatrists on the other hand after petitioner left mr torrisi she continued to work for him there is no credible_evidence in the record that petitioner was forced to come to mr torrisi’s office petitioner also continued to use the briarwyck address as her address which suggests that mr torrisi and petitioner communicated on issues unrelated to the insurance_business for example all forms w-2 that petitioner’s employers issued to her bear the briarwyck address as her home address also mr torrisi and petitioner held an account at state farm investment management corp which issued them a form 1099-div dividends and distributions the form 1099-div shows both mr torrisi and petitioner as residing at the briarwyck address while we do not doubt that mr torrisi’s condition generated behaviors that caused petitioner to leave the marital home petitioner has failed to convince us that this factor should be given weight mental or physical health generally whether the requesting spouse was in poor mental or physical health on the date he or she signed the return or at the time he or she requested relief is a factor that weighs in favor of equitable relief revproc_2003_61 sec_4 b we consider the nature extent and duration of illness when weighing this factor during the years at issue petitioner was seeing various doctors for her depression and anxiety no doubt ht’s drug addiction and the marital problems affected petitioner’s mental health as of the time of trial petitioner continued to see dr larice for her depression and anxiety petitioner testified that she is generally in good health except that she has carpal tunnel syndrome in her right hand for which she needs surgery she also has back pain and pain in her legs and feet nevertheless these problems do not prevent her from working overall we find this factor weighs slightly in favor of relief other factors the list of factors set out in revproc_2003_61 sec_4 is nonexclusive and therefore we may consider other facts and circumstancesdollar_figure one additional circumstances we take into account is petitioner’s continuous depleting of the life_insurance_proceeds despite the outstanding federal_income_tax liabilities for from mr torrisi’s death in september 20respondent does not argue that timeliness of the request is a factor in the analysis under revproc_2003_61 sec_4 2003_2_cb_296 during a conference call between the parties and the court counsel for respondent confirmed that respondent does not allege that timeliness of the request is a factor to be considered in deciding whether petitioner is entitled to relief under sec_6015 until date petitioner made several payments totaling dollar_figure towards the liabilitydollar_figure she did not make a lump-sum payment to the irs when she received the life_insurance_proceeds nor did she increase her payments to reduce the tax_liabilities taking into account all the facts and circumstances we conclude that it would not be inequitable to hold petitioner liable for the unpaid liability for vi conclusion on the basis of the foregoing we conclude that petitioner has satisfied the threshold conditions of revproc_2003_61 sec_4 and the safe_harbor requirements of revproc_2003_ sec_4 with respect to and that she is entitled to sec_6015 relief for those years after taking into account the facts and circumstances of revproc_2003_61 sec_4 we conclude petitioner is not entitled to relief with respect to we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit 21respondent also collected by levy dollar_figure and dollar_figure towards the and federal_income_tax liabilities and credited dollar_figure from other years to reflect the foregoing decision will be entered for petitioner with respect to and and for respondent with respect to
